Case
Case 20-01065
     20-10846 Doc
               Doc 2-7
                   821-1
                       Filed
                          Filed
                             11/09/20
                                04/13/21
                                      Entered
                                         Entered
                                              11/09/20
                                                 04/13/21
                                                       09:47:08
                                                           17:44:58
                                                                  20-cv-1317
                                                                     Exhibit 1 Page
                                                                               State 1Court
                                                                                       of 5
     Case 2:20-cv-01317-MLCF-MBN
                     Pleadings ExhibitDocument   1-6Page
                                       A-6 Doc 1-6   Filed3205/01/20
                                                             of 99    Page 32 of 99




                                                                            EXHIBIT 1
Case
Case 20-01065
     20-10846 Doc
               Doc 2-7
                   821-1
                       Filed
                          Filed
                             11/09/20
                                04/13/21
                                      Entered
                                         Entered
                                              11/09/20
                                                 04/13/21
                                                       09:47:08
                                                           17:44:58
                                                                  20-cv-1317
                                                                     Exhibit 1 Page
                                                                               State 2Court
                                                                                       of 5
     Case 2:20-cv-01317-MLCF-MBN
                     Pleadings ExhibitDocument   1-6Page
                                       A-6 Doc 1-6   Filed3305/01/20
                                                             of 99    Page 33 of 99
Case
Case 20-01065
     20-10846 Doc
               Doc 2-7
                   821-1
                       Filed
                          Filed
                             11/09/20
                                04/13/21
                                      Entered
                                         Entered
                                              11/09/20
                                                 04/13/21
                                                       09:47:08
                                                           17:44:58
                                                                  20-cv-1317
                                                                     Exhibit 1 Page
                                                                               State 3Court
                                                                                       of 5
     Case 2:20-cv-01317-MLCF-MBN
                     Pleadings ExhibitDocument   1-6Page
                                       A-6 Doc 1-6   Filed3405/01/20
                                                             of 99    Page 34 of 99
Case
Case 20-01065
     20-10846 Doc
               Doc 2-7
                   821-1
                       Filed
                          Filed
                             11/09/20
                                04/13/21
                                      Entered
                                         Entered
                                              11/09/20
                                                 04/13/21
                                                       09:47:08
                                                           17:44:58
                                                                  20-cv-1317
                                                                     Exhibit 1 Page
                                                                               State 4Court
                                                                                       of 5
     Case 2:20-cv-01317-MLCF-MBN
                     Pleadings ExhibitDocument   1-6Page
                                       A-6 Doc 1-6   Filed3505/01/20
                                                             of 99    Page 35 of 99
Case
Case 20-01065
     20-10846 Doc
               Doc 2-7
                   821-1
                       Filed
                          Filed
                             11/09/20
                                04/13/21
                                      Entered
                                         Entered
                                              11/09/20
                                                 04/13/21
                                                       09:47:08
                                                           17:44:58
                                                                  20-cv-1317
                                                                     Exhibit 1 Page
                                                                               State 5Court
                                                                                       of 5
     Case 2:20-cv-01317-MLCF-MBN
                     Pleadings ExhibitDocument   1-6Page
                                       A-6 Doc 1-6   Filed3605/01/20
                                                             of 99    Page 36 of 99
